 


114 HR 288 IH: Veterans Medical Access Act
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 288 
IN THE HOUSE OF REPRESENTATIVES 
 
January 13, 2015 
Ms. Brownley of California (for herself, Mrs. Napolitano, and Mr. Meeks) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide for coverage under the beneficiary travel program of the Department of Veterans Affairs of certain disabled veterans for travel for certain special disabilities rehabilitation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Medical Access Act. 2.Coverage under Department of Veterans Affairs beneficiary travel program of certain disabled veterans for travel for certain special disabilities rehabilitation (a)In generalSection 111(b)(1) of title 38, United States Code, is amended by adding at the end the following new subparagraph: 
 
(G)A veteran with vision impairment, a veteran with a spinal cord injury or disorder, or a veteran with double or multiple amputations whose travel is in connection with care provided through a special disabilities rehabilitation program of the Department (including spinal cord injury center programs, blind rehabilitation center programs, and prosthetics rehabilitation center programs) if such care is provided— (i)on an in-patient basis; or 
(ii)during a period in which the Secretary provides the veteran with temporary lodging at a facility of the Department to make such care more accessible to the veteran.. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the beneficiary travel program under section 111 of title 38, United States Code, including— 
(1)the cost of the program; (2)the number of veterans served by the program; and 
(3)any other matters the Secretary considers appropriate.  